PER CURIAM.
Paul Kendrick appeals a final judgment of dissolution of marriage and an order on attorneys’ fees, which order included an adjudication of direct criminal contempt. These appeals have been consolidated. Mr. Kendrick raises several challenges to the final judgment on dissolution of marriage. We find no merit to any of these claims. Therefore, the final judgment of dissolution of marriage is affirmed.
Mr. Kendrick also raises challenges to the order on attorneys’ fees, one of which is meritorious. Mr. Kendrick asserts that the trial court erred by adjudicating him guilty of direct criminal contempt without first affording him an opportunity to present excusing or mitigating evidence as is required by Florida Rule of Criminal Procedure 3.830. With this one point, we agree. Accordingly, the appellant’s conviction for direct criminal contempt is reversed without prejudice to the institution of proper contempt proceedings. See Fla. *731R.Crim. P. 3.830. See also, e.g., Garrett v. State, 876 So.2d 24 (Fla. 1st DCA 2004). In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART.
BOOTH, WEBSTER and DAVIS, JJ., concur.